Citation Nr: 1443128	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  10-34 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1948 to August 1952, and was awarded a Purple Heart for his service.  He died in February 2009.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appellant was afforded a Travel Board hearing in April 2013.  A transcript of the testimony offered at this hearing has been associated with the record.

At the Veteran's Board hearing, the undersigned discussed in detail the elements of the claim on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating it.  Additionally, the appellant was offered an opportunity to ask the undersigned questions regarding her claim.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the appellant nor her representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2) (2013), nor have they identified any prejudice in the conducting of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

In March 2014, this matter was last before the Board at which time it was remanded for further development.  


FINDINGS OF FACT

1.  The Veteran died in February 2009; the death certificate shows that the immediate cause of death was lung cancer, with hypertension, diabetes and chronic obstructive lung disease as underlying causes.

2.  At the time of his death, service connection was in effect for incomplete paralysis of the sciatic nerve, with compete paralysis of the peroneal and nearly complete paralysis of the anterior tibial nerve, with foot drop, and lumbar spondylosis, mechanical low back pain, status-post left sciatic injury secondary to gunshot wound.

3. The preponderance of evidence is against a finding that a disability of service origin or a service-connected disability caused or contributed to the Veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310, 3.312 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of the veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The RO provided the appellant pre-adjudication notice by a letter dated in June 2009.

VA has obtained the late Veteran's service records and VA records, assisted the appellant in obtaining evidence, obtained a medical opinion as to the question at hand and afforded the appellant the opportunity to testify before the Board.  The Social Security Administration (SSA) responded negatively to VA's request for records and the appellant was notified of this by way of a May 2014 letter pursuant to 38 C.F.R. § 3.159(e).  All known and available records relevant to the issue on appeal have been obtained and associated with the claims file; and the appellant has not contended otherwise.

The United States Court of Appeals for Veterans Claims (hereinafter "the Court ") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the opinion obtained in this case is adequate.  It is predicated on a review of the record and medical findings and provides sufficient information for the Board to render an informed decision.  Accordingly, VA's duty to make reasonable efforts to assist the appellant with her claim has been met.  38 U.S.C.A. § 5103A(a).

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Dependency and indemnity compensation may be awarded to a veteran's surviving spouse, children, or parents for death resulting from a service-connected disability. 38 U.S.C.A. § 1310; see also Hanna v. Brown, 6 Vet. App. 507, 510 (1994).  To warrant service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2013).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or otherwise be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2013).  For a service-connected disability to constitute a contributory cause of death, it must be shown that it contributed substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially.  38 C.F.R. §§ 3.312(c)(1) (2013).  It is not sufficient that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.

Where there are primary causes of death that by their nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, it would generally not be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2013).  Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that, at the time of the Veteran's death, service connection was in effect for incomplete paralysis of the sciatic nerve, with compete paralysis of the peroneal and nearly complete paralysis of the anterior tibial nerve, with foot drop, at 80 percent disabling, and lumbar spondylosis, mechanical low back pain, status-post left sciatic injury secondary to gunshot wound, with a 20 percent disability evaluation - herein after referred to collectively as "GSW residuals."  

A review of the Veteran's service records discloses no assessment of lung cancer, hypertension, diabetes mellitus or lung disease therein.  Subsequent records document that the Veteran was also assessed as having lung cancer and also address the extent of his service-connected disability.  None of these records indicate that any disability of service origin caused or contributed to the Veteran's death.

Of record are VA inpatient records related to an admission for treatment of respiratory failure from December to January 2009.  The records document an admitting diagnosis of respiratory failure, as well as discharge diagnoses of acute on chronic kidney disease, resolved, chronic kidney disease requiring hemodialysis, diastolic heart failure, non-ST myocardial infarction, diabetic foot ulcer, urinary tract infection, cholecystitis, right lower lobe lung pneumonia, and deconditioning.  

Following discharge from the VA Medical Center (VAMC) in January 2009, the Veteran was released to a nursing home.  He passed away in February 2009.  See Florida Hospital Tampa records.  As noted above, the death certificate shows that the immediate cause of death was lung cancer, with hypertension, diabetes and chronic obstructive lung disease as underlying causes.

In April 2013, the appellant and her son offered testimony before the Board.  At the hearing, her representative noted that they had discussed the issue of entitlement to service connection for the cause of the Veteran's death.  The representative noted that there was then "no evidence to support a connection" between the Veteran's death and service or a service-connected disability.  The representative explained that the necessity of a medical opinion to support the claim had been discussed, but not obtained.  

Following the Board's remand, VA obtained an opinion in June 2014 to address the claim.  The opinion report notes that the examiner reviewed the claims file.  The examiner noted the extent of the Veteran's service connected GSW residuals, and was asked to address the Veteran's death in this context, as well as in the context of non-service-connected disability.  In terms of the service-connected disability, the examiner found no evidence to support a nexus between the GSW residuals and the Veteran's death, which the death certificate attributed to lung cancer, hypertension, diabetes and chronic obstructive lung disease.  The examiner explained that the GSW residuals could in no way cause or aggravate lung cancer, hypertension, diabetes or any chronic obstructive lung disease.  The examiner found no support in the medical literature for any such association.  In terms of non-service-connected disabilities, i.e. lung cancer, hypertension, diabetes and chronic obstructive lung disease, the examiner found no evidence of any nexus between these conditions and service, noting specific review of the service treatment records.  

The Veteran died in February 2009, approximately 57 years following his discharge, and the evidence weighs against concluding that a disability of service origin caused or contributed to the cause of his death.  The Veteran's death certificate shows that he died due to lung cancer, with underlying causes of hypertension, diabetes and chronic obstructive lung disease.  At the time of his death, service-connection was in effect for significant GSW residuals.  Notwithstanding, there is no competent indication that the Veteran's cause of death is attributable in any way to the GSW residuals, or that the Veteran's cause of death is otherwise attributable to service.  The appellant did not submit any positive evidence and lay statements are not competent to show that the service-connected disabilities caused or contributed to cause death as this is a matter that is beyond the capability of a lay person to observe.  A competent VA opinion contains negative etiological evidence, finding no association between death and service-connected disability or service.  The evidence thus weighs against the claim and it must therefore be denied.  Gilbert, supra.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


